           Case 2:21-cv-01512-GMN-NJK Document 8 Filed 09/01/21 Page 1 of 1




 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
 6   SHEILA SALEHIAN,
                                                              Case No.: 2:21-cv-01512-GMN-NJK
 7           Plaintiff,
                                                                               Order
 8   v.
 9   NEVADA STATE TREASURER’S OFFICE,
     et al.,
10
             Defendant.
11
12          Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c).
14 Plaintiff Sheila Salehian failed to file a certificate of interested parties. Accordingly, Plaintiff must
15 file a certificate of interested parties no later than September 3, 2021.
16          IT IS SO ORDERED.
17          Dated: September 1, 2021.
18
19                                               ____________________________________
                                                 NANCY J. KOPPE
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
